This is a bill by the wife against the husband for divorce on the ground that he became "addicted after marriage to habitual drunkenness," and for the custody of the children, two little girls, aged two and four years. Code 1923, § 7407-7422.
The circuit court on submission for final decree on pleadings and proof granted the divorce, and gave the custody of the children to the complainant, awarding complainant $10 per month for their support and maintenance.
The questions presented are purely of fact, and after full and fair consideration of the evidence we find ourselves in agreement with the conclusions expressed in the court's final decree.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.